J-S91019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DRB, INC., D/B/A SUPERIOR HOMES            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    WILLIAM S. KELLER                          :
                                               :
                      Appellant                :   No. 1061 MDA 2016

                    Appeal from the Order Entered June 10, 2016
                    In the Court of Common Pleas of York County
                     Civil Division at No(s): 2013-SU-003465-94


BEFORE:      FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                            FILED FEBRUARY 27, 2017

        William S. Keller appeals from the trial court’s order entered on June

10, 2016, granting the motion to quash of DRB, Inc. and dismissing Keller’s

notice of appeal from an arbitration award entered in favor of DRB, Inc. We

affirm.

        Keller and DRB entered into a contract on March 18, 2013, for the

delivery and installation of a pre-fabricated residential structure on Keller’s

property.    See DRB’s Complaint, 09/27/2013, at 2.         The total cost of the

project under the contract was $106,645.00. See id. at ¶ 6.

        Paragraph 18 of the contract provided:

        Any dispute arising under or related to this Contract shall be
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S91019-16


      resolved through binding arbitration. The parties agree to
      mediation as a condition precedent to the arbitration.

See DRB’s Reply to New Matter, Exhibit A (“Contract”).

      In September 2013, DRB initiated this action for breach of contract to

recover the remaining balance due under the contract of $96,645.00, plus

additional damages, costs, and fees totaling approximately $50,000.      See

DRB’s Complaint, 09/27/2013, at ¶ 11.

      Correspondence between the parties suggests that they agreed to

arbitration. Trial Ct. Op., 8/18/2016, at 2 (citing series of letters between

the parties).   However, the parties could not agree to specific arbitrators.

Id. Thus, DRB filed a motion asking the court to compel Keller to execute

an Agreement for Reference for Arbitration.         See Motion to Compel,

7/27/2015 (citing York County Civil Procedure Rule 1301(c) (“YCCiv. R.”),

which empowers a court to do so).       At the hearing, the court noted that

“[Keller was] in agreement with the matter being referred to arbitration.”

Notes of Testimony, 8/7/2015, at 1-2. The court entered an order referring

the matter to arbitration pursuant to YCCiv. R. 1301(c). Order, 8/6/2015.

      On October 19, 2015, DRB filed an Amended Praecipe for Reference to

Arbitrators. See Amended Praecipe, 10/19/2015.          Thereafter, the court

administrator appointed members of the York County Bar to serve as

arbitrators. On February 5, 2015, the arbitrators awarded $126,538.18 in

favor of DRB on the contract claim, plus $9,334.00 in attorneys’ fees. The

arbitrators found against Keller on his counterclaim.

                                     -2-
J-S91019-16


       Keller timely filed a notice of appeal to the York County Court of

Common Pleas, seeking a trial de novo.           DRB filed a motion to quash the

appeal, arguing that Keller’s agreement to arbitrate pursuant to the parties’

underlying contract was voluntary and non-appealable.              See Motion to

Quash, 6/1/2016.1 The court granted DRB’s motion to quash and confirmed

the arbitrator’s award. See Order, 6/10/2016.

       Keller timely appealed to this Court and filed a court-ordered 1925(b)

statement.        Keller’s   Pa.R.A.P.     1925(b)   statement   contained   seven

paragraphs, in which he essentially averred the following: (1) the court

erred in dismissing his timely appeal from the award of arbitrators; (2) he

did not agree to “binding,” statutory arbitration; and (3) the court erred in

denying his right to a trial de novo, citing in support 42 Pa.C.S. § 7361(d).

See 1925(b) Statement, 7/13/2016.              In its responsive opinion, the trial

court addressed a single issue, concluding the parties voluntarily agreed to

arbitrate and that the arbitrators’ award was binding and non-appealable.

See Trial Ct. Op., 8/18/2016, at 3.

       Keller raises the following issues on appeal:

       1.    Did the trial court err by not concluding (or even
       considering) that DRB waived its right to voluntary arbitration?


____________________________________________


1
  DRB cited correspondence of the parties in which Keller indicated, through
counsel, willingness to submit the underlying dispute to arbitration pursuant
to paragraph 18 of the parties’ contract. See Motion to Quash, at ¶¶ 3-4.



                                           -3-
J-S91019-16


      2.     Did the trial court err by concluding that Keller agreed to
      utilize the statutory arbitration process in lieu of a voluntary
      arbitration process?

      3.    Did the trial court err by stripping Keller of his due process
      rights by dismissing his timely filed statutory right of appeal?

Keller's Br. at 2.

      Keller is seeking to reverse the dismissal of his appeal of an arbitration

award. As the determination of a right to appeal from arbitration presents a

question of law, our scope of review is plenary and our standard of review is

de novo. See Fastuca v. L.W. Molar & Assocs., 950 A.2d 980, 987 (Pa.

Super. 2008).

      In reviewing the trial court’s decision …, we are limited to
      determining whether the trial court’s findings are supported by
      substantial evidence and whether the trial court abused its
      discretion. As a matter of public policy, our courts favor the
      settlement of disputes by arbitration. Nevertheless, the right to
      enforce an arbitration clause can be waived. A waiver of the
      right to proceed to arbitration may be expressly stated, or it may
      be inferred from a party's undisputed acts or language so
      inconsistent with a purpose to stand on the contract provisions
      as to leave no opportunity for a reasonable inference to the
      contrary.

Goral v. Fox Ridge, Inc., 683 A.2d 931, 933 (Pa. Super. 1996) (internal

citations and quotation marks omitted).

      In his first issue, Keller contends that DRB waived the right to enforce

the voluntary arbitration clause defined in their contract.    He argues DRB

waived enforcement because DRB chose to use the judicial process instead

of arbitration. See Keller's Br. at 8-9.




                                      -4-
J-S91019-16


      In order to preserve an issue for appellate review it must be
      raised by the appellant in a Rule 1925(b) statement filed at the
      lower court's direction. Any issues not raised in a Rule 1925(b)
      statement are deemed waived. […] An issue not identified for
      review in a Rule 1925(b) statement is waived whether or not the
      lower court actually addresses the issue in an opinion.

In re Est. of Daubert, 757 A.2d 962, 963 (Pa. Super. 2000) (internal

citations omitted). As set forth above, Keller failed to raise this issue in his

1925(a) statement. Accordingly, we deem this issue waived. Id.

      Second, Keller contends that he did not agree to the court-ordered

arbitration process as a substitute for voluntary arbitration. See Keller's Br.

at 9. Keller’s argument is comprised of three sentences, is extremely vague,

and lacks citation to legal authority or subsequent analysis.     “[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.” Umbelina v. Adams, 34
A.3d 151, 161 (Pa. Super. 2011) (quoting In re W.H., 25 A.3d 330, 339

(Pa. Super. 2011) (citations omitted)); see also Pa.R.A.P. 2119(a).         We

deem this claim waived for lack of development. Id.

      Finally, Keller contends that the court erred in denying him the right to

appeal an award following compulsory arbitration. See Keller's Br. at 9-10

(citing 42 Pa.C.S. § 7361).

      We reject Keller’s attempt to characterize this event as a compulsory

arbitration. Compulsory arbitration, under Section 7361(d), is unavailable in

actions involving title to real property or where the amount of controversy

                                     -5-
J-S91019-16


exceeds $50,000. See 42 Pa.C.S. § 7361. As the trial court noted, it had

no authority to order compulsory arbitration because the amount of

controversy exceeded $50,000. See Trial Ct. Op., 8/18/2016, at 5; see 42

Pa.C.S. § 7361; YCCiv. R. 1301(c) (containing no amount in controversy

limitation).    To the contrary, the court merely facilitated the arbitration

proceedings by ensuring that an arbitration panel was convened. See Trial

Ct. Op., 8/18/2016, at 5 (noting that Keller had decided it was a more cost-

effective for the court to select the arbitration panel); YCCiv. R. 1301(c).2

       Here, the parties agreed to binding arbitration. See Contract at ¶ 18;

Trial Ct. Op., 8/18/2016, at 2 (recognizing the parties’ agreement).

Arbitration agreements are favored as a matter of public policy, as they

reduce litigation and provide an inexpensive method of resolving disputes.

Trombetta v. Raymond James Financial Servs., 907 A.2d 550, 570 (Pa.

Super. 2006). Moreover, these proceedings were governed in relevant part

by 42 Pa.C.S. § 7341, which provides:
____________________________________________


2
  This finding is supported by the record. In August 2014, Keller expressed
that the “most efficient and economical procedure is to take advantage of
[the York County] court-sponsored Arbitration process….[which] should
satisfy the requirement in the agreement for arbitration.” See Letter from
Keller’s Counsel to DRB’s Counsel, 8/15/2014. On June 2, 2015, DRB asked
Keller to sign the Agreement for Reference for Arbitration. On July 20,
2015, DRB sent a second request asking Keller to execute the Agreement
before July 22, 2015. See Letter from DRB’s Counsel to Keller’ Counsel,
7/20/2015. Thereafter, DRB filed a motion in court to compel arbitration.
See Motion, 7/27/2015. Consequently, the court ordered Keller to execute
the Agreement within five days and submit to arbitration. See Order
Compelling [Keller] to Execute, 8/6/2015.



                                           -6-
J-S91019-16


      The award of an arbitrator in a nonjudicial arbitration which is
      not subject to Subchapter A (relating to statutory arbitration) or
      a similar statute regulating nonjudicial arbitration proceedings is
      binding and may not be vacated or modified unless it is clearly
      shown that a party was denied a hearing or that fraud,
      misconduct, corruption or other irregularity caused the rendition
      of an unjust, inequitable or unconscionable award.

42 Pa.C.S. § 7341(d). Notably, Keller does not assert fraud or some other

irregularity. Thus, there is no valid ground for appeal.

      For these reasons, we discern no error in the court’s decision to quash

the Keller’s appeal for trial de novo.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2017




                                         -7-